Citation Nr: 0617524	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  00-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a videoconference before the undersigned in 
November 2004; the transcript is of record.



FINDING OF FACT

The veteran has PTSD due to stressors incurred in service.



CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for PTSD, no further discussion of VCAA is 
necessary at this point.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Service records do not reflect that the veteran engaged in 
combat.  See 38 C.F.R. § 3.304(f)(1).  His DD Form 214 
reflects that he was a radio operator, and was awarded the 
National Defense Service Medal.  Service personnel records 
note that the veteran served on the U.S.S. Forrest Sherman 
from January 1970 to November 1971.

Service medical records do not reflect treatment for any 
psychiatric disorder or behavioral problems.  Service medical 
records do reflect that in November 1970 he sought treatment 
for recurrent episodes of severe pharyngitis.  He sought 
emergency consultation due to a 40 pound weight loss over a 5 
month period, and pressure of a letter from his parents to 
his commanding officer.  The examiner noted three episodes of 
exudative tonsillitis in the past year, and noted that he 
also had weight loss but it may not be related.  The examiner 
did not otherwise offer an explanation for the veteran's 
weight loss.  A Report of Medical Examination performed for 
separation purposes in October 1971 reflects that his 
psychiatric state was clinically evaluated as normal.

In January 1972, shortly after his release from active duty 
the veteran underwent examination in the Naval Reserve.  The 
report medical history notes that the veteran reported a 
history of "some nervousness." 

Private medical records dated in the early 1990's reflect a 
diagnosis of and treatment for bipolar affective disorder.

In February 1999, the veteran initially claimed entitlement 
to service connection for manic depression triggered by 
experiences during service, specifically sexual abuse.  The 
veteran served on the USS Forest Sherman and reported that he 
was afraid of the officers on board.  He described one 
incident in which the Captain became angry and belittled the 
veteran upon receiving a letter from the veteran's father 
which demanded that the veteran be released from the 
military.  The veteran also claimed that the operations 
officer would stand naked, occasionally fondling himself, 
while the veteran performed his duties of routing the boards.  
The veteran claimed that he lost 40 pounds due to being 
harassed by the officer, and had experienced nightmares since 
that time.

In a February 2003 statement from the veteran he indicated 
that a VA physician had diagnosed PTSD.

Correspondence dated in March 2004 from the lead psychiatrist 
at the Asheville VA Medical Center opined that the veteran 
presented with history and symptom-complex compatible with 
PTSD, in addition to an Axis I condition of bipolar disorder.  
The psychiatrist indicated that the veteran had elaborate 
documentation from personal records supporting his claim of 
sexual harassment during his active service.  The examiner, 
however, did not expound on the documentation relied on in 
rendering the opinion.

In a letter dated in May 2004, the veteran's aunt stated that 
she found the veteran to be "very thin" and "nervous and 
not himself" when she observed him on leave in late 1970.  

During a November2004 videoconference hearing, the veteran 
testified that he was 18 or 19 years old when he entered 
military service.  During his first cruise, when he routed 
the boards to the operations officer's stateroom, he had to 
stand at attention while the operations officer walked around 
naked or lay on the bed and fondled himself.  The veteran 
reported that this happened three or four times a week.  The 
veteran indicated that he was not allowed to leave the room 
until he was dismissed; these encounters lasted from a few 
minutes to half an hour.  He testified that he was so scared 
by these encounters that he would sometimes wet his pants.  
In addition, he stated that he lost 40 pounds from the 
stress; his own parents did not recognize him when he 
returned from the cruise.  The veteran testified that he did 
not report the encounters because he was scared and 
embarrassed.

The veteran underwent a VA examination in August 2005.  The 
examiner reviewed the claims folder, and the veteran reported 
his claimed stressors as detailed above.  Upon psychological 
testing, the examiner opined that the tests results were 
indicative of a person who is naïve, unsophisticated, 
depressed with lowered energy, pervasively suspicious of the 
motivations of others, socially alienated, submissive, rigid, 
and overly accepting of authority.  The examiner also opined 
that the results pointed to an individual who would be a 
target for predators and possessing a poor self-concept.  The 
examiner opined that the veteran was exposed to significant 
trauma leading him to fear for his safety, and producing 
intense fear and feelings of helplessness.  He suffers from 
recurrent and intrusive recollections, a reliving of the 
experience, psychological distress and physiological 
reactivity related to exposure to cues that symbolize the 
events.  He struggles to avoid thoughts of the traumas, 
avoids sexual activity due to recollections of the traumas, 
feels detached from others, and has a restricted range of 
affect.  He has disturbed sleep, hypervigilance, and an 
exaggerated startle response.  The examiner diagnosed PTSD, 
chronic, that is secondary to military sexual trauma, and 
bipolar affective disorder.

Upon review of the veteran's claimed stressors, and the 
objective medical evidence of record, the Board finds that 
entitlement to service connection for PTSD is warranted.  The 
Board acknowledges that the veteran's claimed stressors of 
being sexually harassed in service have not been confirmed by 
service personnel or medical records, nor have his stressors 
been confirmed by lay statements or other evidence of record.  
However, the Board has found the veteran's statements to be 
consistent, credible and sufficient to corroborate the 
veteran's aforementioned stressor.

Of additional significance is the fact that service medical 
records reflect the veteran's weight loss of 40 pounds over a 
5 month period in service, and no apparent causation.  
Moreover, two VA examiners have independently rendered a 
diagnosis of PTSD based on the claimed trauma sustained in 
service.  The Board notes that it is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  However, affording the veteran the 
benefit of the doubt, and based on the objective medical 
findings of the VA examiners, the Board finds that the 
veteran does suffer from PTSD and that the PTSD has been 
sufficiently linked to experiences sustained in service.  In 
sum, the Board finds that the statutory and regulatory 
criteria for entitlement to service connection for PTSD have 
been met.  


ORDER

Entitlement to service connection for PTSD is warranted.  The 
appeal is granted.



____________________________________________
K.R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


